ORDER
This matter is before us upon remand from the United States Supreme Court. The Court granted defendants’ petition for writ of certiorari and reversed our prior judgment in favor of plaintiff Harvey Frank Robbins, Wilkie v. Robbins, — U.S. -, 127 S.Ct. 2588, 168 L.Ed.2d 389 (2007). Consistent with the Supreme Court’s decision, we VACATE our judgment in Robbins v. Wilkie, 433 F.3d 755 (10th Cir.2006), and DISMISS the appeal. The case is REMANDED to the United States District Court for the District of Wyoming for further proceedings in accordance with the opinion of the United States Supreme Court.